Citation Nr: 0802942	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  02-12 843A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a pulmonary 
disorder, to include asthma.  

2.  Entitlement to a rating in excess of 30 percent for 
arteriosclerotic heart disease prior to June 29, 2001.  

3.  Entitlement to a rating in excess of 60 percent for 
arteriosclerotic heart disease for the period from June 29, 
2001 to January 17, 2005.   


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel

INTRODUCTION

The veteran served on active duty from October 1941 to 
September 1942, and from August to November 1945.  He was 
held a prisoner-of-war (POW) by the Japanese government from 
April to September 1942.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2000 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Louis, Missouri.  The case has since been 
transferred to the Manila VARO.                

In the March 2000 rating action, the RO denied the veteran's 
claim of entitlement to service connection for a pulmonary 
disorder, to include asthma.  In that same rating action, the 
RO also denied the veteran's claim for increase for 
arteriosclerotic heart disease.  In May 2000, the veteran 
timely filed a Notice of Disagreement.  By an August 2002 
rating action, the RO increased the disability rating for the 
veteran's service-connected arteriosclerotic heart disease 
from 30 percent to 60 percent disabling, effective from June 
29, 2001.  In August 2002, the RO provided a Statement of the 
Case, and thereafter, in September 2002, the veteran timely 
filed a substantive appeal.           

In a June 2005 decision, the Board remanded this case to the 
RO via the VA's Appeals Management Center (AMC) in 
Washington, D.C.  While the case remained in remand status, 
the AMC's Resource Unit by its rating decision of June 2006, 
in pertinent part, increased the evaluation assigned for the 
veteran's arteriosclerotic heart disease from 60 percent to 
100 percent disabling, effective from January 18, 2005.  Such 
action effectively removed from the Board's jurisdiction the 
issue of entitlement to an increased rating for 
arteriosclerotic heart disease for the period on and after 
January 18, 2005.  

By a November 2006 decision, the Board once again remanded 
this case to the RO via the AMC for additional development of 
the record.  The purposes of that remand have been met to the 
extent possible.   

Notice is taken that this case has been advanced on the 
Board's docket due to the veteran's advancing age.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claims adjudicated 
upon the merits has been obtained; the veteran has been 
provided notice of the evidence necessary to substantiate his 
claims and has been notified of what evidence he should 
provide and what evidence VA would obtain; there is no 
indication that the appellant has evidence pertinent to his 
claims that he has not submitted to VA.

2.  The veteran was a POW from April to September 1942.

3.  The medical evidence does not show a pulmonary disorder, 
to include chronic obstructive pulmonary disease (COPD) and 
asthma, during service or for many years thereafter; there is 
no competent evidence of a nexus between a pulmonary 
disorder, to include COPD and asthma, and service.  

4.  Prior to June 29, 2001, the veteran's service-connected 
arteriosclerotic heart disease had not resulted in more than 
one episode of congestive heart failure in the past year; 
dyspnea, fatigue, angina, dizziness or syncope upon a 
workload of greater than 3 METs (metabolic equivalents) but 
not greater than 5 METs had not been demonstrated; and a left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent had also not been demonstrated.    

5.  For the period from June 29, 2001 to January 17, 2005, 
the veteran's service-connected arteriosclerotic heart 
disease had not resulted in chronic congestive heart failure; 
dyspnea, fatigue, angina, dizziness or syncope upon a 
workload of 3 METs or less had not been demonstrated; and a 
left ventricular dysfunction with an ejection fraction of 
less than 30 percent had also not been demonstrated.  


CONCLUSIONS OF LAW

1.  A pulmonary disorder, to include COPD and asthma, was not 
incurred in or aggravated during active service.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).       

2.  The criteria for a rating in excess of 30 percent for 
arteriosclerotic heart disease prior to June 29, 2001, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2007).

3.  The criteria for a rating in excess of 60 percent for 
arteriosclerotic heart disease for the period from June 29, 
2001 to January 17, 2005, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.104, 
Diagnostic Code 7005 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the May and 
July 2001, May 2003, June 2004, July 2005, and December 2006 
letters sent to the veteran by the RO adequately apprised him 
of the information and evidence needed to substantiate the 
claims.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.   Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.   

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in May and July 2001, May 2003, June 2004, July 2005, and 
December 2006 fulfills the provisions of 38 U.S.C.A. § 
5103(a).  That is, the veteran was effectively informed to 
submit all relevant evidence in his possession and received 
notice of the evidence needed to substantiate his claims, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 
403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim.  

In this case, the decision from which the appeal arises, that 
is, the March 2000 rating decision, predated the effective 
date of the VCAA in November 2000.  Thus,  VCAA notice sent 
by the RO to the veteran in 2001, 2003, 2004, 2005, and 2006 
obviously could not comply with the express timing 
requirements of the law as found by the Court in Pelegrini.  
However, the Court has held that a supplemental statement of 
the case that complies with applicable due process and 
notification requirements constitutes a readjudication 
decision.  Prickett v. Nicholson, 20 Vet. App. 370, 376-78 
(2006) (validating the remedial measures of issuing fully 
compliant VCAA notification and readjudicating the claim in 
the form of a statement of the case to cure timing of 
notification defect).  Here, the August 2006 and October 2007 
supplemental statements of the case satisfy a readjudication 
decision as defined by the cited legal authority and they 
postdated the above notice letters.  Providing the veteran 
with adequate notice followed by a readjudication "cures" 
any timing problem associated with inadequate notice or the 
lack of notice prior to an initial adjudication.

With respect to the Dingess, 19 Vet. App. at 473, 
requirements, the veteran was provided with notice of the 
laws and regulations governing ratings and effective dates in 
a December 2006 letter and an October 2007 supplemental 
statement of the case, but such notice was post- decisional.  
See Pelegrini, supra.  As to this timing deficiency, the 
Board is cognizant of recent Federal Circuit decisions 
pertaining to prejudicial error.  Specifically, in Sanders v. 
Nicholson, 487 F.3d 881 (2007), the Federal Circuit held that 
any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial and that once an error is identified by the 
Veterans Court, the burden shifts to VA to demonstrate that 
the error was not prejudicial.  The Federal Circuit reversed 
the earlier holding of the Veterans Court in Sanders that an 
appellant before the Veterans Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide ant 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  (Emphasis added.)  See 
also Simmons v. Nicholson, 487 F.3d 892 (2007).

The Court has held that an error "whether procedural or 
substantive, is prejudicial when [it] affects a substantial 
right so as to injure an interest that the statutory or 
regulatory provision involved was designed to protect such 
that the error affects 'the essential fairness of the 
[adjudication].'" Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006). That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Id. "  [A]n error 
is not prejudicial when [it] did not affect 'the essential 
fairness of the [adjudication],'" and non-prejudicial error 
may be proven by demonstrating "that any defect in notice 
was cured by actual knowledge on the part of the [veteran] 
that certain evidence (i.e., the . . . evidence needed to 
substantiate the claim) was required and that [he] should 
have provided it."  Id., at 121; accord Dalton v. Nicholson, 
21 Vet. App. 23, 30 (2007) (determining that no prejudicial 
error to veteran resulted in defective VCAA notice when the 
veteran, through his counsel, displayed actual knowledge of 
the information and evidence necessary to substantiate his 
claim).  Moreover, the Court has observed that "there could 
be no prejudice if the purpose behind the notice has been 
satisfied . . . that is, affording a claimant a meaningful 
opportunity to participate effectively in the processing of 
[the] claim. . . ."  Mayfield, supra, at 128.

The Board finds that the presumption of prejudice raised by 
the failure to provide timely notice of the Dingess 
requirements is rebutted because the preponderance of the 
evidence is against the claim for service connection for a 
pulmonary disorder, to include asthma, and the preponderance 
of the evidence is also against establishing a rating in 
excess of 30 percent for arteriosclerotic heart disease prior 
to June 29, 2001, and establishing a rating in excess of 60 
percent for arteriosclerotic heart disease for the period 
from June 29, 2001 to January 17, 2005, and renders moot any 
questions as to higher evaluations or effective dates.  Such 
a lack of timely notice did not affect or alter the essential 
fairness of the RO's decision.  While the veteran does not 
have the burden of demonstrating prejudice, it is pertinent 
to note that the evidence does not show, nor does the veteran 
contend, that any notification deficiencies, either with 
respect to timing or content, have resulted in prejudice.

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  In this regard, the 
veteran's service medical records are sparse and only consist 
of an Affidavit for Philippine Army Personnel, dated in 
November 1945.  According to the National Personnel Records 
Center (NPRC), no other service medical records are available 
and are presumed destroyed in a fire at the NPRC in 1973.  
Thus, further efforts to obtain these records would be 
futile.  See 38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 
3.159(c)(2).

The duty to assist also includes providing a medical 
examination or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  VA informed the veteran of its duty to assist 
in obtaining records and supportive evidence, and the veteran 
in fact did receive VA examinations in November 1998, June 
2001, and November 2005, which were pertinent to his 
increased rating claim, thorough in nature, and adequate for 
rating purposes.  In regard to the veteran's service 
connection claim, the veteran did not receive a VA 
examination for the purposes of deciding this claim, 
apparently because the RO did not deem such an opinion or 
examination to be "necessary" to render its decision on the 
claim.  See 38 U.S.C.A. § 5103A(d)(1); accord 38 C.F.R. 
3.159(c)(4).  38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 
3.159(c)(4) require the Secretary to treat an examination or 
opinion as being necessary to make a decision on a claim if, 
taking into consideration all information and law or medical 
evidence (including statements of the veteran), there is 
"(1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim."  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. §. 3.159(c)(4); see Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 
(Fed. Cir. 2005) (discussing provisions of 38 U.S.C.A. § 
5103A(d)); Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1354-56 (2003) (discussing provisions 
of 38 C.F.R. § 3.159(c)(4) and upholding this section of the 
regulation as consistent with 38 U.S.C.A. § 5103A(d)).  An 
affirmative answer to these elements results in a necessary 
medical examination or opinion; a negative response to any 
one element means that the Secretary need not provide such an 
examination or solicit such an opinion.  See McLendon, supra, 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

Although the evidence of record shows that the veteran 
currently has a pulmonary disorder, to include COPD and 
asthma, the record contains no medical or X-ray evidence of 
lung disease until decades after service, nor is there a 
competent medical opinion that suggests a nexus between a 
pulmonary disorder and the veteran's active service or any 
incident thereof.  Given the absence of a competent opinion 
supporting the contended causal relationship and the number 
of years that have elapsed since service, the Board finds 
that VA has no duty to provide an examination or medical 
opinion.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2006); 38 
C.F.R. § 3.159(c)(4) (2006).  See also McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006); Wells v. Principi, 326 F.3d 1381, 
1384 (Fed. Cir. 2003).     

The examinations that have been conducted to evaluate the 
veteran's cardiac status have been thorough in nature and 
have provided clinical and laboratory findings that are 
adequate for rating purposes.  There is no duty to provide 
another examination.  38 C.F.R. §§ 3.326, 3.327.

Based on the foregoing, it is the Board's determination that 
the VA fulfilled its VCAA duties to notify and to assist the 
veteran, and thus, no additional assistance or notification 
was required.  The veteran has suffered no prejudice that 
would warrant a remand, and his procedural rights have not 
been abridged.  See Bernard v. Brown, 4 Vet. App. 384.


II.  Service Connection Claim

Factual Background

The veteran served on active duty from October 1941 to 
September 1942, and from August to November 1945.  He was 
held as a POW by the Japanese government from April to 
September 1942.

As previously stated, the veteran's service medical records 
are sparse and only consist of an Affidavit for Philippine 
Army Personnel, dated in November 1945.  The November 1945 
Affidavit is negative for any complaints or findings of a 
pulmonary disorder, to include COPD and asthma.  According to 
the NPRC, no other service medical records are available and 
are presumed destroyed in a fire at the NPRC in 1973.

In July 1989, the veteran underwent a VA examination.  Upon 
physical examination, respiratory excursion was good.  The 
veteran's lungs were clear to percussion and auscultation.  
In connection with the examination, the veteran had a chest 
x-ray taken.  The x-ray was interpreted as showing some small 
nodular infiltrations in the left upper lobe which had the 
appearance of granulomatous disease and may be due to active 
tuberculosis.  The lung fields showed some thinning and 
avascularity attributed to emphysema.  After the physical 
examination and a review of the veteran's x-ray, the 
examining physician diagnosed the veteran with probable old 
pulmonary tuberculosis.  The veteran had a repeat chest x-ray 
in November 1989 which was compared to previous studies in 
July and September 1989, and there had been no change in the 
small areas of nodulation in the periphery of the left upper 
lobe.  The findings were attributed to a healed or arrested 
granulomatous disease, probably tuberculosis.   

A VA examination was conducted in April 1995.  At that time, 
the veteran stated that he was receiving treatment 
approximately once per month for COPD.  Following the 
physical examination, the diagnosis was COPD, under 
treatment.  

In February 1997, the veteran underwent a VA examination.  At 
that time, the examiner noted that in view of the veteran's 
COPD and asthma diagnoses, a chest x-ray was ordered.  The x-
ray was reported as showing a mild cardiomegaly with a left 
ventricular enlargement.     

In July 1998, the RO received private medical records, dated 
from July 1991 to April 1998.  The records reflect that in 
July 1991, the veteran underwent pulmonary function tests.  
The spirometry revealed a moderate obstructive pulmonary 
impairment.  The remaining records show intermittent 
treatment for the veteran's obstructive pulmonary disease.  
The records also show that in May 1996, the veteran underwent 
a follow up evaluation for asthmatic bronchitis.  It was 
noted that the veteran had had very little in the way of 
asthmatic symptoms and that he took Prednisone every other 
day.  The remaining records show intermittent treatment for 
asthmatic bronchitis.      

A VA examination was conducted in June 2001.  At that time, 
the veteran stated that he had a cough and wheezing due to 
his asthma.  The examiner reported that apparently, the 
veteran had far advanced COPD and used various nebulizers and 
inhalers.  Following the physical examination, the examiner 
diagnosed the veteran with advanced COPD.  

In September 2002, the RO received private medical records, 
dated from June 1999 to October 2002.  The records show 
intermittent treatment for the veteran's COPD.  In July 2002, 
it was noted that the veteran had a follow-up evaluation for 
his chronic lung disease, which had an asthmatic component to 
it.       

In June 2006, the RO received VA Medical Center (VAMC) 
outpatient treatment records, dated from January 1999 to May 
2006.  The records show intermittent treatment for the 
veteran's COPD and asthma.  

In January 2007, the RO received VAMC outpatient treatment 
records, dated from January 1997 to January 1998.  The 
records show that in January 1998, the veteran was treated 
for his asthma.  According to the veteran, although he had 
experienced dyspnea and wheezing, his symptoms had recently 
improved.  The diagnosis was asthma and the examiner noted 
that the veteran was doing well.   

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Direct service connection 
requires a finding that there is a current disability that 
has a definite relationship with an injury or disease or some 
other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  In such instances, a grant of service connection is 
warranted only when "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in 
service, or within the presumptive period under 38 C.F.R. § 
3.307, and the veteran presently has the same condition; or 
(2) a disease manifests itself during service, or during the 
presumptive period, but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997). 

Section 3.309(c) provides that if a veteran is a former POW, 
certain, enumerated diseases "shall be service connected if 
manifest to a degree of disability of 10 percent or more at 
any time after discharge or release from active . . . service 
even though there is no record of such disease during service 
. . . ."  38 C.F.R. § 3.309(c); accord 38 U.S.C.A. § 
1112(b).  The qualifying diseases are: psychosis; any of the 
anxiety states; dysthymic disorder (or depressive neurosis); 
organic residuals of frostbite; post- traumatic 
osteoarthritis; atherosclerotic heart disease or hypertensive 
vascular disease (including hypertensive heart disease) and 
their complications (including myocardial infarction, 
congestive heart failure, arrhythmia); stroke and its 
complications; avitaminosis; beriberi (including beriberi 
heart disease); chronic dysentery; helminthiasis; 
malnutrition (including optic atrophy associated with 
malnutrition); pellagra; any other nutritional deficiency; 
irritable bowel syndrome; peptic ulcer disease; peripheral 
neuropathy except where directly related to infectious 
causes; and cirrhosis of the liver.  38 C.F.R. § 3.309(c); 
accord 38 U.S.C.A. § 1112(b).

At the outset, the Board notes that the veteran's service 
medical records are not obtainable, and it is presumed that 
they were destroyed in a fire at the NPRC in 1973.  As such, 
there is a heightened obligation to explain findings and to 
carefully consider the benefit of the doubt rule in cases 
such as this.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  However, case law does not establish a heightened 
"benefit of the doubt," only a heightened duty of the Board 
to consider the applicability of the benefit of the doubt, to 
assist the claimant in developing a claim, and to explain its 
decision when the veteran's medical records have been lost.  
See Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, case 
law does not lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all the 
evidence that may be favorable to the veteran.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a pulmonary 
disorder, to include COPD and asthma.  

The Board recognizes that the veteran's service medical 
records are sparse and only consist of an Affidavit for 
Philippine Army Personnel, dated in November 1945.  
Nevertheless, the Board observes that the November 1945 
Affidavit is negative for any complaints or findings of a 
pulmonary disorder, to include COPD and asthma.  

The first medical evidence of record of a pulmonary disorder, 
diagnosed as COPD, is in July 1991, over 45 years after the 
veteran's separation from the military.  In addition, the 
first medical evidence of record of the veteran's diagnosed 
asthma is in May 1996, over 50 years after the veteran's 
separation from the military.  And there is no medical 
evidence or competent opinion of record which links any 
pulmonary disorder, to include COPD and/or asthma, to his 
period(s) of active military service. 

As stated above, the first medical evidence of record of a 
pulmonary disorder is in July 1991, over 45 years after the 
veteran's separation from the military.  With respect to 
negative evidence, the Court has held that the fact that 
there was no record of any complaint, let alone treatment, 
involving the veteran's condition for many years could be 
decisive.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000), [it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints]; see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) ["negative evidence" could be considered 
in weighing the evidence].

The Board also notes that the veteran does not qualify under 
the presumption allowed for former POW's pursuant to 
38 C.F.R. § 3.309(c) with respect to his pulmonary disorder, 
to include COPD and asthma.  A pulmonary disorder, to include 
COPD and asthma, is not listed as one of the presumptive 
diseases under 38 C.F.R. § 3.309(c).  

The Board has considered the veteran's statements to the 
effect that he has a pulmonary disorder, to include COPD and 
asthma that is linked to his period of active military 
service, specifically to his period of time as a POW.  In 
this regard, lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  Layno v. Brown, 6 Vet. App. 465 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  
However, when the determinative issues involve a question of 
medical causation, only individuals possessing specialized 
training and knowledge are competent to render an opinion.  
Espiritu, supra.  The evidence does not show that the veteran 
possesses medical expertise, nor is it contended otherwise.  
Therefore, his opinion that he currently has a pulmonary 
disorder, to include COPD and asthma, that is linked to his 
period(s) of active military service, specifically to his 
period of time as a POW, is not competent evidence.

In elaborating on the lay evidence that has been presented in 
this case, the Board notes that, in Jandreau v. Nicholson, 
No. 2007-4019 WL 1892301 Vet. App. July 3, 2007), the Federal 
Circuit Court determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

In the Board's judgment, the disabilities in question, lung 
diseases classified as COPD and asthma, which were diagnosed 
in part on the basis of X-ray examination and pulmonary 
function tests, are not the type of disabilities that can be 
diagnosed by a layman.  Jandreau, supra.  Thus, while the 
veteran is competent to report what comes to him through his 
senses, such as shortness of breath, he does not have medical 
expertise to diagnose underlying lung disease.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, he 
cannot provide a competent opinion regarding diagnosis or 
causation.

The undersigned has fully considered the veteran's 
contentions.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) has held that lay 
evidence is one type of evidence that must be considered and 
competent lay evidence can be sufficient in an of itself.  
The Board, however, retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would 
include weighing the absence of contemporary medical evidence 
against lay statements as in this case.  As noted above, in 
addition to a normal separation examination, the record is 
devoid of contemporaneously recorded medical evidence of any 
complaints, clinical findings or X-ray evidence indicative of 
a lung disease until more than 45 years after service.  The 
veteran has a current diagnosis of a lung disease but without 
any accompanying medical finding or opinion linking that 
entity to military service, the veteran's claim must fail.  
See Cuevas, supra.  See also Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998); Voerth v. West, 13 Vet. App. 117 (1999).  

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a pulmonary disorder, to include 
COPD and asthma.  As the preponderance of the evidence is 
against the veteran's claim, the benefit of the doubt 
doctrine is not for application. 38 U.S.C.A. § 5107(b); see 
also, generally, Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


III.  Increased Rating

Factual Background

In July 1989, the veteran underwent a VA examination.  Upon 
physical examination, there were no symptoms of right or left 
sided heart failure or angina.  The heart was not enlarged.  
There was a soft Grade I diastolic murmur heard at the apex 
of the heart.  There was also a third heart sound.  There 
were no bruits and there was no undue venous engorgement.  At 
the time of the VA examination, the veteran underwent 
echocardiography which revealed mild aortic insufficiency.  
After the examination, the examiner diagnosed the veteran 
with arteriosclerotic heart disease with mild aortic 
insufficiency, asymptomatic.      

By a June 1995 rating action, the RO granted service 
connection for arteriosclerotic heart disease under the 
presumptive provisions pertaining to former POWs.  The RO 
assigned a 30 percent disability rating under Diagnostic Code 
7005, effective from November 8, 1993, for the veteran's 
service-connected arteriosclerotic heart disease.       

A VA examination was conducted in February 1997.  At that 
time, the veteran denied any cardiovascular complaints.  The 
physical examination of the veteran's heart showed that the 
rhythm was regular and there were no murmurs.  Because of the 
veteran's diagnosis of arteriosclerotic heart disease, the 
examiner ordered a chest x-ray and an electrocardiogram 
(ECG).  The ECG revealed a sinus rhythm, atrial premature 
complexes, and a left ventricular hypertrophy by voltage 
criteria.  The x-ray was reported as showing a mild 
cardiomegaly with a left ventricular enlargement.      

In July 1998, the veteran requested that his service- 
connected arteriosclerotic heart disease be reevaluated for a 
higher rating.

In November 1998, the veteran underwent a VA examination.  At 
that time, the physical examination of the veteran's heart 
showed that the rhythm was essentially regular, with 
occasional supraventricular extra systole.  S3 and 4 were not 
heard.  There were no murmurs.  

A VA examination was conducted on June 29, 2001.  At that 
time, the veteran related no history of a heart attack or 
hypertension.  He noted that he walked 10 to 20 minutes 
whenever he felt well.  The veteran denied any palpitations, 
dizziness, or syncope.  The examiner noted that a November 
2000 chest x-ray was interpreted as showing mild 
cardiomegaly, with left ventricular enlargement and 
hyperinflation.  The physical examination showed that the 
veteran's heart sounds were irregular with what seemed to be 
frequent skips, but might have been atrial fibrillation 
rhythm.  The rate was controlled at about 80 beats per 
minute.  There were no murmurs, rubs, or gallops.  The 
diagnosis was history of congestive heart failure, 
compensated history of cardiomyopathy.  At the time of the 
examination, the veteran underwent an ECG.  The ECG was 
reported to show normal chamber size, and left ventricular 
with mild to moderate global hypokinesis, more pronounced in 
the septum.  The estimated left ventricular ejection fraction 
was 40 percent.  

By an August 2002 rating action, the RO increased the 
disability rating for the veteran's service-connected 
arteriosclerotic heart disease from 30 percent to 60 percent 
disabling under Diagnostic Code 7005, effective from June 29, 
2001.   

In November 2005, the veteran underwent a VA examination.  At 
that time, he noted that he had significant dyspnea on 
exertion with very light physical activity.  He reported that 
he had not required hospitalization in the last year for 
cardiac reasons.  The examiner indicated that the veteran's 
METs were estimated at a value of less than 3, based on his 
current level of physical activity and reported symptoms of 
anginal chest pain, dyspnea on exertion, and fatigue with 
very light physical activity.  Upon physical examination, 
there was no evidence of decompensated heart failure or 
cardiac arrhythmia.  The heart had a regular rhythm and rate, 
with normal S1 and S2.  There were no rubs, gallops or 
murmurs.  In regard to an assessment, the examiner stated 
that the veteran continued to have evidence of a reduced 
cardiac METs level.  He was on medical therapy for treatment 
of chronic congestive heart failure.  At the time of the 
physical examination, an ECG was ordered.  The ECG showed 
that the veteran's left ventricle was normal and that the 
ejection fraction of the left ventricle was 50 to 54 percent.     

In June 2006, the RO received VAMC outpatient treatment 
records, dated from January 1999 to May 2006.  The records 
show that on January 18, 2001, the veteran's left ventricular 
ejection fraction was 25 percent.  On the same day, it was 
noted that the veteran's left ventricular ejection fraction 
was 40 percent.       

By a June 2006 rating action, the RO increased the disability 
rating for the veteran's service-connected arteriosclerotic 
heart disease from 60 percent to 100 percent disabling under 
Diagnostic Code 7005, effective from January 18, 2001.  
Analysis

Disability ratings are determined by the application of VA's 
SCHEDULE FOR RATING DISABILITIES (Rating Schedule) codified 
in 38 C.F.R. Part 4 (2007), which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2007).  Pertinent regulations do not 
require that all cases show all findings specified by the 
Rating Schedule, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of the rating with the impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2007).   

Where entitlement to compensation has already been 
established and an increase in the severity of the disability 
is at issue, as in this case, "the relevant temporal focus  
. . . is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim."  Hart 
v. Mayfield, --Vet. App.--, 2007 Wl 4098218, *3; see also 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In this 
regard, the Court has recognized that "[i]f VA's 
adjudication of any increased-rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased-rating claim was 
filed until a final decision on that claim is made."  Hart, 
supra, at *3.  Accordingly, "staged ratings are appropriate 
for an increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms what would warrant different ratings."  
Id.          

The rating code in effect for rating arteriosclerotic heart 
disease is contained in 38 C.F.R. § 4.104, Diagnostic Code 
7005.  Under the rating formula for coronary artery disease, 
a 30 percent evaluation is assigned when a workload of 5 METs 
but not greater than 7 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or there is evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent evaluation is 
warranted when there is more than one episode of congestive 
heart failure in the past year, or a workload of 3 METs but 
not greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or there is left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  A 
100 percent evaluation is assigned when there is chronic 
congestive heart failure, or a workload of 3 METs or less 
result in dyspnea, fatigue, angina, dizziness, or syncope, or 
there is left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  38 C.F.R. § 4.104, 
Diagnostic Code 7005 (2007).

One MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2 
(2007).

The veteran contends, in essence, that his arteriosclerotic 
heart disease has been more disabling than evaluated.  He 
indicates that he has dyspnea on exertion and fatigue with 
light physical activity.  In this regard, lay statements are 
considered to be competent evidence when describing symptoms 
of a disease or disability or an event.  38 C.F.R. 
§ 3.159(a)(2).  See also, e.g., Layno v. Brown, 6 Vet. App. 
465 (1994).  However, symptoms must be viewed in conjunction 
with the objective medical evidence of record.  Espiritu, 2 
Vet. App. 492 (1992).         

In the instant case, the record clearly shows that the 
veteran does not meet the requirements for a rating in excess 
of 30 percent for arteriosclerotic heart disease prior to 
June 29, 2001.  Prior to June 29, 2001, there is no evidence 
of record which shows that the veteran's arteriosclerotic 
heart disease had resulted in more than one episode of 
congestive heart failure in the past year.  In fact, there 
was no evidence indicating that the veteran had even 
experienced a single episode of congestive heart failure in 
the past year.  In addition, dyspnea, fatigue, angina, 
dizziness or syncope upon a workload of greater than 3 METs 
but not greater than 5 METs had not been demonstrated, and a 
left ventricular dysfunction with an ejection fraction of 30 
to 50 percent had also not been demonstrated.  It was not 
until the veteran's June 29, 2001 VA examination, where the 
veteran's left ventricular ejection fraction was 40 percent, 
that the evidence first showed a left ventricular dysfunction 
with an ejection fraction between 30 and 50 percent.  

In light of the above, the Board finds that the preponderance 
of the evidence is against a rating in excess of 30 percent 
for arteriosclerotic heart disease prior to June 29, 2001.  
38 C.F.R. § 4.104, Diagnostic Code 7005 (2007).  As the 
preponderance of the evidence is against this aspect of the 
claim, the benefit-of-the-doubt doctrine does not apply, and 
the claim for a rating in excess of 30 percent for 
arteriosclerotic heart disease prior to June 29, 2001, must 
be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert, 1 Vet. App. at 49.        

In this case, the record also shows that the veteran does not 
meet the requirements for a rating in excess of 60 percent 
for arteriosclerotic heart disease for the period from June 
29, 2001 to January 17, 2005.  During the aforementioned 
period of time, there is no evidence of record which shows 
that the veteran's arteriosclerotic heart disease had 
resulted in chronic congestive heart failure.  In addition, 
dyspnea, fatigue, angina, dizziness or syncope upon a 
workload of 3 METs or less had not been demonstrated.  
Moreover, a left ventricular dysfunction with an ejection 
fraction of less than 30 percent had also not been 
demonstrated.  As stated above, at the time of the veteran's 
June 29, 2001 VA examination, the veteran's left ventricular 
ejection fraction was 40 percent.  It was not until January 
18, 2001, at which time a VAMC outpatient treatment record 
showed that the veteran's left ventricular ejection fraction 
was 25 percent, that the evidence revealed that the veteran 
had an ejection fraction of less than 30 percent.     

In light of the above, the Board finds that the preponderance 
of the evidence is against a rating in excess of 60 percent 
for arteriosclerotic heart disease for the period from June 
29, 2001 to January 17, 2005.  38 C.F.R. § 4.104, Diagnostic 
Code 7005 (2007).  As the preponderance of the evidence is 
against this aspect of the claim, the benefit-of-the-doubt 
doctrine does not apply, and the claim for a rating in excess 
of 60 percent for arteriosclerotic heart disease for the 
period from June 29, 2001 to January 17, 2005, must be 
denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit 
of the doubt rule is inapplicable when the preponderance of 
the evidence is found to be against the claimant"); Gilbert, 
1 Vet. App. at 49.    


ORDER

Entitlement to service connection for a pulmonary disorder, 
to include COPD and asthma, is denied.  

Entitlement to a rating in excess of 30 percent for 
arteriosclerotic heart disease prior to June 29, 2001, is 
denied.  

Entitlement to a rating in excess of 60 percent for 
arteriosclerotic heart disease for the period from June 29, 
2001 to January 17, 2005, is denied.  






____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


